


EXHIBIT 10.50

 

KOSMOS ENERGY LTD.

[AMENDED AND RESTATED] LONG TERM INCENTIVE PLAN

 

Restricted Stock Award Agreement

[Service Vesting]

 

You have been granted Restricted Stock (this “Award”) on the following terms and
subject to the provisions of Attachment A and the Kosmos Energy Ltd. [Amended
and Restated] Long Term Incentive Plan (the “Plan”).  Unless defined in this
Award agreement (including Attachment A, this “Agreement”), capitalized terms
will have the meanings assigned to them in the Plan.  In the event of a conflict
among the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Participant

 

[Full name] (the “Participant”)

 

 

 

Number of Shares Underlying Award

 

[·] Shares (to the extent not vested as of any applicable date, the “Restricted
Shares”)

 

 

 

Grant Date

 

[·] (the “Grant Date”)

 

 

 

Vesting

 

Subject to Section 3 of Attachment A, the Restricted shares shall vest [insert
applicable vesting date(s)] if the Participant does not experience a Termination
of Service at any time prior to [such] [the applicable] vesting date. [Further,
subject to Section 3 of Attachment A, if a Change in Control occurs, then the
Restricted Shares that have not vested pursuant to the preceding sentence shall
vest [insert applicable vesting date(s)] if the Participant does not experience
a Termination of Service at any time prior to [such] [the applicable] vesting
date.]

 

--------------------------------------------------------------------------------


 

Attachment A

 

Restricted Stock Award Agreement

Terms and Conditions

 

Grant to:  [Full name]

 

Section 1.  Grant of Restricted Stock Award.  Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants this Award
to the Participant on the Grant Date on the terms set forth on the cover page of
this Agreement, as more fully described in this Attachment A.  This Award is
granted under the Plan, which is incorporated herein by this reference and made
a part of this Agreement.

 

Section 2.  Issuance of Shares.

 

(a)                                 The Restricted Shares shall be evidenced by
entry into the register of members of the Company; provided, however, that the
Committee may determine that the Restricted Shares shall be evidenced in such
other manner as it deems appropriate, including the issuance of a share
certificate or certificates.  In the event that any share certificate is issued
in respect of the Restricted Shares, such certificate shall (i) be registered in
the name of the Participant, (ii) bear an appropriate legend referring to the
terms, conditions and restrictions applicable to the Restricted Shares and
(iii) be held in custody by the Company.

 

(b)                                 Voting Rights.  The Participant shall have
voting rights with respect to the Restricted Shares.

 

(c)                                  Dividends.  All cash and other dividends
and distributions, if any, that are paid with respect to the Restricted Shares
shall be paid currently to the Participant.

 

(d)                                 Transferability.  Unless and until the
Restricted Shares become vested in accordance with this Agreement, the
Restricted Shares shall not be assigned, sold, transferred or otherwise be
subject to alienation by the Participant.

 

[(e)                              Section 83(b) Election.  If the Participant
chooses, the Participant may make an election under Section 83(b) of the Code
with respect to the Restricted Shares, which would cause the Participant
currently to recognize income for U.S. federal income tax purposes in an amount
equal to the excess (if any) of the Fair Market Value of the Restricted Shares
(determined as of the Grant Date) over the amount, if any, that the Participant
paid for the Restricted Shares, which excess will be subject to U.S. federal
income tax.  The form for making a Section 83(b) election is available from the
Company at the address indicated in Section 4(a).  The Participant acknowledges
that (i) the Participant is solely

 

A-1

--------------------------------------------------------------------------------


 

responsible for the decision whether or not to make a Section 83(b) election,
and the Company is not making any recommendation with respect thereto, (ii) it
is the Participant’s sole responsibility to timely file the
Section 83(b) election within 30 days after the Grant Date, if the Participant
decides to make such election, and (iii) if the Participant does not make a
valid and timely Section 83(b) election, the Participant will be required to
recognize ordinary income at the time of vesting on any future appreciation on
the Restricted Shares.]

 

[(e)                              No Section 83(b) Election.  The Participant
agrees that he shall not make an election under Section 83(b) of the Code with
respect to the Restricted Shares.]

 

(f)                                   Withholding Requirements.  The Company may
withhold any tax (or other governmental obligation) that becomes due with
respect to the Restricted Shares (or any dividend or distribution thereon[, or
on any cash payment made pursuant to the right described in
Section 3(e)(ii)](1)), and the Participant shall make arrangements satisfactory
to the Company to enable the Company to satisfy all such withholding
requirements.  Notwithstanding the foregoing, the Committee, in its sole
discretion, may permit the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which such requirement
arises, a number of vested Shares owned and designated by the Participant having
an aggregate Fair Market Value as of such date that is equal to the minimum
amount required to be withheld.  If the Committee permits the Participant to
satisfy any such withholding requirement pursuant to the preceding sentence, the
Company shall remit to the Internal Revenue Service and appropriate state and
local revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the Fair Market Value of the Shares transferred to the
Company as provided above.

 

Section 3.  Accelerated Vesting and Forfeiture upon Termination of Service.

 

(a)                                 Death or Disability. In the event of the
Participant’s Termination of Service at any time due to the Participant’s death
or Disability, the Restricted Shares shall fully vest.

 

[(b)                             Without Cause or for Good Reason [within
[insert applicable period] After a Change in Control]. In the event of the
Participant’s Termination of Service [on the date upon which a Change in Control
occurs or within [insert applicable period]](2) by the Company or any Affiliate
without Cause or by the

 

--------------------------------------------------------------------------------

(1)  Include if applicable.

 

(2)  Include if applicable.

 

A-2

--------------------------------------------------------------------------------


 

Participant for Good Reason, then, in any such case, the Restricted Shares shall
fully vest.]

 

[(b)                             Replacement of Award on Change in Control. In
the event of a Change in Control, the Restricted Shares shall be converted into
restricted Pubco Shares (as defined below) or shall be forfeited and replaced
with the right to receive cash, as follows:

 

(i)                                     If, as of immediately following such
Change in Control, the shares of the surviving or resulting entity (or the
direct or indirect parent of such entity) in such Change in Control are quoted
or traded on a stock market or exchange (“Pubco Shares”), the Restricted Shares
shall be converted into a number of restricted Pubco Shares having an aggregate
Fair Market Value as of immediately following such Change in Control that is
equal to the aggregate Fair Market Value of the Restricted Shares as of
immediately prior to such Change in Control.

 

(ii)                                  If, as of immediately following such
Change in Control, the shares of the surviving or resulting entity (or the
direct or indirect parent of such entity) in such Change in Control are not
quoted or traded on a stock market or exchange, the Restricted Shares shall be
forfeited in their entirety without any payment to the Participant (or, in the
Committee’s sole discretion, if required pursuant to applicable law to effect
such forfeiture, the Company may repurchase the Restricted Shares at their par
value) and replaced with the right to receive, upon the vesting thereof, an
amount in cash equal to the aggregate Fair Market Value of the Restricted Shares
as of immediately prior to such Change in Control.

 

[(iii)                           In the event of the Participant’s Termination
of Service by the Company or any Affiliate without Cause or by the Participant
for Good Reason, in either case at any time during the period beginning three
months before and ending one year after the date on which a Change in Control
occurs, the Restricted Shares that have not vested as of the date of such
Termination of Service shall fully vest on the later of (i) the date of such
Termination of Service or (ii) the date on which such Change in Control occurs;
provided, however, that in the case of any such Termination of Service that
occurs during the three-month period prior to the date on which such Change in
Control occurs, such vesting of the Restricted Shares shall only apply if such
Termination of Service was at the request of a third party that has taken steps
reasonably calculated to effectuate such Change in Control or that otherwise
arose in connection with or anticipation of such Change in Control.](3)

 

--------------------------------------------------------------------------------

(3)  For Andrew G. Inglis, the Chief Executive Officer of the Company.

 

A-3

--------------------------------------------------------------------------------


 

[(iii)                           In the event that, upon such Change in Control
or within one year thereafter, the Participant experiences a Termination of
Service by the Company or any Affiliate without Cause or by the Participant for
Good Reason, this Award shall fully vest.](4)

 

(iv)                              Following such Change in Control, this Award
shall remain subject to the terms set forth in this Agreement (including the
vesting, forfeiture and distribution provisions herein), as modified by this
Section 3(b).]

 

(c)                                  For Any Other Reason.  In the event of the
Participant’s Termination of Service at any time under circumstances not
described in Section 3(a) or 3(b)[(iii)], the Restricted Shares shall be
forfeited in their entirety without any payment to the Participant or, in the
Committee’s sole discretion, if required pursuant to applicable law to effect
such forfeiture, the Company may repurchase the Restricted Shares at their par
value.

 

(d)                                 Effect of Vesting.  Subject to the
provisions of this Agreement, upon the vesting of any of the Restricted Shares,
the restrictions under this Award with respect to such Shares shall lapse. 
Subject to any applicable Lock Up Agreement, such Shares shall be fully
assignable, saleable and transferable by the Participant, and the Company shall
deliver such Shares to the Participant by transfer to the Depository Trust
Company for the benefit of the Participant or by delivery of a share certificate
registered in the Participant’s name and such transfer shall be evidenced in the
register of members of the Company.

 

[(e)                              Effect of Failure to Obtain Shareholder
Approval of the Plan. Notwithstanding anything in this Agreement to the
contrary, if the Company’s shareholders do not approve the Plan, as amended by
the Board on January 23, 2015, at the 2015 annual general meeting of the
Company’s shareholders, (i) the Restricted Shares shall be forfeited in their
entirety without any payment to the Participant or, in the Committee’s sole
discretion, if required pursuant to applicable law to effect such forfeiture,
the Company may repurchase the Restricted Shares at their par value, and
(ii) the Participant thereafter shall have the right to receive cash payments on
(or within 30 days after) the vesting dates set forth in this Agreement, with
the amount of each such payment equal to the Fair Market Value of the Shares
(and any dividends or distributions thereon), as of such vesting date, that
otherwise would have vested on such date.](5)

 

--------------------------------------------------------------------------------

(4)  For executive officers other than Andrew G. Inglis.

 

(5)  Include if applicable.

 

A-4

--------------------------------------------------------------------------------


 

Section 4.  Miscellaneous Provisions.

 

(a)                                 Notices.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Kosmos Energy Ltd.

c/o Kosmos Energy, LLC

8176 Park Lane, Suite 500

Dallas, Texas 75231

Attention:  [·]

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

 

(b)                                 Entire Agreement.  This Agreement, the Plan
and any other agreements, schedules, exhibits and other documents referred to
herein or therein constitute the entire agreement and understanding between the
parties in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.

 

(c)                                  Amendment; Waiver.  No amendment or
modification of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of the Company and the Participant, except that the
Company may amend or modify this Agreement without the Participant’s consent in
accordance with the provisions of the Plan or as otherwise set forth in this
Agreement.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.  Any amendment or modification of or to any provision
of this Agreement, or any waiver of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.

 

A-5

--------------------------------------------------------------------------------


 

(d)                                 Assignment.  Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Participant.

 

(e)                                  Successors and Assigns; No Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the Company and the Participant and their respective heirs, successors, legal
representatives and permitted assigns.  Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the Company and the
Participant, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

(g)                                  Participant Undertaking.  The Participant
agrees to take whatever additional action and execute whatever additional
documents the Company may deem necessary or advisable to carry out or give
effect to any of the obligations or restrictions imposed on either the
Participant or the Restricted Shares pursuant to the provisions of this
Agreement.

 

(h)                                 Plan.  The Participant acknowledges and
understands that material definitions and provisions concerning the Restricted
Shares and the Participant’s rights and obligations with respect thereto are set
forth in the Plan.  The Participant has read carefully, and understands, the
provisions of the Plan.

 

(i)                                     Dispute Resolution.  If any dispute
arising out of or relating to this Agreement or the Plan, or the breach thereof,
cannot be settled through negotiation, the parties agree first to try in good
faith to settle such dispute by mediation administered by the American
Arbitration Association under its Commercial Mediation Rules.  If the parties
fail to settle such dispute within 30 days after the commencement of such
mediation, such dispute shall be settled by arbitration administered by the
American Arbitration Association under its Commercial Arbitration Rules, and
judgment on the arbitral award rendered may be entered in any court having
jurisdiction thereof.

 

A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

KOSMOS ENERGY LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Name of Participant]

 

A-7

--------------------------------------------------------------------------------
